DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/614,399 filed on 11/18/2019. Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 & 8/3/2020 have been considered.

Claim Objections
Claim 17 is missing a period at the end of the claim.
Claim 1 recites, “configured to set an operating point that corresponds to a position an actuator arrangement”.  Please add the word --of-- after the word “position”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites, “the predefined speed is selected such that unintentional actuation of a gear of a transmission actuator is prevented”.  It is unclear how the speed is selected, or even what disclosed structure performs this function.  Further, it is unclear at what speed the clutch opens to achieve the claimed effect, as the specification does not provide an example value for the predefined speed, or how it is selected.
Claim 12 contains the same deficiencies of claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baehr (WO 2016/141935 A1)
Note: Reference is made to US 2018/0106305, which is the US equivalent document of Baehr.
Regarding claim 1, Baehr discloses (fig. 1) a hydraulic actuator arrangement 1, comprising: a volume flow source 3 connected to a hydraulic cylinder 5 via a pressure line 4 filled with a hydraulic fluid, 
wherein the volume flow source is configured to regulated a volume of the hydraulic fluid (claim 1), and configured to set an operating point that corresponds to a position an actuator arrangement for a predefined parameter of a clutch to be actuated by the actuator arrangement (claim 1), wherein the volume of the hydraulic fluid that is required for setting the operating point is derived from a rotational position of a volume flow source motor or of the volume flow source (claim 1), and a volume determination via a rotational angle regulation is started at a predefined pressure, wherein the predefined pressure is less than a system pressure (pgh. 0027-0031 at least, rotation angle regulation is started at low pressure, and is performed until point TP).

Regarding claim 2, Baehr discloses the volume determination is carried out with a fully open clutch (at 0 pressure in figure 2). 

Regarding claim 3, Baehr discloses the clutch is configured to open at a predefined speed from a time from when the clutch no longer transmits torque (the clutch will not release immediately, but the actuator will retract at from the clutch at some speed, which corresponds to the “predefined speed”). 

Regarding claim 4, Baehr discloses the predefined speed is selected such that unintentional actuation of a gear of a transmission actuator is prevented (since the clutch is 

Regarding claim 5, Baehr discloses the actuator is configured to move at the predefined speed until attainment of a minimum position or a minimum pressure in a transmission actuator (fully released position), wherein the actuator arrangement is configured to be deactivated in response to attainment of the minimum position or minimum pressure (the leaf spring shown in fig. 1 between the clutch and the bearing holds the clutch in the disengaged state, so the actuator does not need to be “activated”).

Regarding claim 6, Baehr discloses after opening of the clutch, the actuator arrangement, in response to a request for clutch closure, immediately runs up again, in response to a detected volume, to an operating point at which there is not a transmission of torque by the clutch (clutch runs up to point TP, the touch point). 

Regarding claim 7, Baehr discloses the clutch is opened at a maximum speed (interpreted as either 1) the maximum speed at which the clutch is able to rotate in the engaged state, or 2) the disengagement speed of the clutch) in response to a gear request (pgh. 0003, it is well established that clutches normally engage and disengage in response to gear [shift] requests).

Regarding claim 11, Baehr discloses A method for setting an operating point of a hydraulic actuator arrangement, comprising: 
connecting a volume flow source 3 to a hydraulic cylinder 5 via a pressure line 4 filled with a hydraulic fluid; 
regulating a volume of the hydraulic fluid via the volume flow source (claim 1); 

deriving the volume of the hydraulic fluid that is required for setting the operating point from a rotational position of a volume flow source motor or of the volume flow source (claim 1). 

Regarding claim 12, Baehr discloses the method includes the step of selecting a predefined speed so that unintentional actuation of a transmission actuator is prevented. (since the clutch is moving in the disengaging direction, this will not cause any accidental gear actuation.  Regardless, the speed at which the clutch disengages will not cause any unintentional gear actuation, because a clutch needs to engage to cause gear actuation, and the “predefined speed” is defined in terms of clutch release).

Regarding claim 13, Baehr discloses the method includes the step of moving a predefined speed (the speed of actuator release) until attainment of a minimum position (fully opened position) in a transmission actuator. 

Regarding claim 14, Baehr discloses the method includes the step of moving a predefined speed (the speed of actuator release) until attainment of a minimum pressure in a transmission actuator (it is understood that the pressure inside the chamber will be at a minimum in the released state). 

Regarding claim 15, Baehr discloses the method includes the step of opening the clutch at a maximum speed (the speed of clutch release) in response to a gear request (pgh. 0003, it is well established that clutches normally engage and disengage in response to gear [shift] requests).

Regarding claim 16, Baehr discloses the method includes the step of the volume of the hydraulic fluid that is required for setting the operating is further in response to a rotational angle 

Regarding claim 17, Baehr discloses the method includes the step of setting the volume of the hydraulic fluid that is required for setting the operating point in response to a rotational angle regulation falling below a predefined operating point and set via a pressure regulation above the predefined operating point (pgh. 0027, at point TP regulation changes from rotation angle to pressure).

Regarding claim 18, Baehr discloses A method for setting an operating point of a hydraulic actuator arrangement, comprising: 
connecting a volume flow source 3 to a hydraulic cylinder 5 via a pressure line 4 filled with a hydraulic fluid; 
regulating a volume of the hydraulic fluid via the volume flow source (claim 1); 
setting the operating point in response to a position of the hydraulic actuator arrangement for a predefined parameter of a clutch to be actuated by the hydraulic actuator arrangement (claim 1); and 
determining the volume of the hydraulic fluid that is required for setting the operating point (claim 1) in response to a rotational angle regulation meeting a predefined pressure that is less than a system pressure pgh. (0027-0031 at least, rotation angle regulation is started at low pressure, and is performed until point TP).

Regarding claim 19, Baehr discloses determining the volume is carried out with a fully open clutch (at 0 pressure in figure 2).

Regarding claim 20, Baehr discloses the clutch is configured to open at a predefined speed from a time from when the clutch no longer transmits torque (the clutch will not release immediately, but the actuator will retract at from the clutch at some speed, which corresponds to the “predefined speed”). 

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Grethel 2013/0333366 discloses a hydraulic actuated clutch with directional control valve for actuating a gear.  Matsuura 2019/0162253 disclose a clutch control device that calculates clutch actuation speed based on operation amount of a clutch lever.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659